                                                                         r.    FILED IN COURT
                                                                         &t    ASHEVILLE, NC
               IN THE UNITED STATES DISTRTCT COURT
           FORTHE WESTERN DISTRICT OF NORTH CAROLINA                            FEB 2 6 2rl2t
                        ASHEVILLE DIVISION
                                                                        E*
                                                                              'wi;?3?lT.%?iyEI
                          DOCKET NO. I : I 7-CR-00051

LNITED STATES OF AMERICA
                                                 CONSENT ORDERAND
V.                                             JUDGMENT OF FORFEITURE

TIMOTHY ROBERT GALLION


      WFffi,REAS, the defendant, TIMOTHY ROBERT GALLION, has entered
into aplea agreement (incorporatedby reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described belowconstitutes property derived from or traceable to proceeds
of the defendant's offbnse(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U. S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) 28 U.S.C. $ 2461(c), provided, however, that such forfeiture
is subject to any and all third party claims and interests, pending final adjudication
herein; the defendant waives his interest, if any, in the property and agrees to the
forfeiture of such interest;

        WFffiREAS, the defendant herein waives the requirements of Fed. R. Crim.
P . 32.2 regarding notice ofthe forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

      WffiREAS, pursuantto Fed. R. Crim. P.32.2(b\         1)   & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:17-cr-00051-MR-WCM Document 27 Filed 02/26/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting ofthe
stay and consents to forfeiture;

       WHEREAS, the undersigned United States MagistrateJudge is authorizedto
enter this Order by the previou s Order of this Court No. 3:05MC302-C (Septernber
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           r Mossburg 5004, l2-gauge shotgun, SN: K194866;           and
           o 19 Federal brand l2-gauge shotgun shells.
      The United States Marshal and/or other property custodian for            the
investigative agency is authorized to take possession and maintain cu stody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      As to any firearms and/or ammunition listed above and/or in the         ch arging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to fu rther notice ofsuch process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearingto adjudicate the validity ofthe
alleged interest.



                                          2




    Case 1:17-cr-00051-MR-WCM Document 27 Filed 02/26/21 Page 2 of 3
        Pursuant to Fed R. Crim. P. 32.2(bX3), upon entry of this Order of Forfeiture,
  the United States Attomey's Office is authorized to conduct any discovery needed
  to identify, locate or dispose ofthe property, including depositions, interrogatories,
  requestsfor production of documents and to issue subpoenas, pursuantto Fed. R
  Civ. P. 45.

         Following the Court's disposition of all timelypetitions filed, a final order of
  forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2).If no third
  party files a timely petition, this order shall become the final order and judgment of
  forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
  have clear title to the property and shall dispose ofthe property according to law.
  Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
  shall be final as to defendant upon filing.

  SOAGREED:



f,(ffi
  Assistant United States Attomey




                    ERTGALLIO
  Defen dant




  MARY        ENCOLEMAN
  Attorney br Det-endant
                                             Signed:




                                                                   TCALF
                                             United States M           Judge
                                             Western Distri    'of North Carolina




      Case 1:17-cr-00051-MR-WCM Document 27 Filed 02/26/21 Page 3 of 3
